Liu DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Fang Liu on 1/27/22.
The application has been amended as follows: 
Claim 1 (currently amended): A specimen measurement system comprising:
a specimen measuring device configured to measure a specimen for a first measurement item;
a flow cytometer configured to measure the specimen for a second measurement item which is different from the first measurement item; and 
a determination unit configured to determine whether or not the specimen will be measured by the flow cytometer or by another analysis unit, based on a measurement result of the first measurement item determined by the specimen measuring device.


Response to Arguments
Applicant’s arguments, see pages 8-12, filed on 1/7/22, with respect to previously rejected claims have been fully considered and are persuasive.  The rejection of claims under USC §102(a)(1) and the rejection of claims under §103 have been withdrawn. 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Oda (USPGpub 2013/0317773), teaches a specimen measurement system (referred to as “specimen analysis system 1” in [0033]-[0034] and illustrated in Figure 1) comprising: 
a specimen measuring device (referred to as a “specimen analyzer 100” in [0033]-[0034] and illustrated in Figures 1) configured to measure a specimen (see [0033] which recites “[t]he specimen analyzer 100 is a multichannel blood cell counter that classifies blood cells contained in a blood specimen into white blood cells, red blood cells, platelets, and the like, and counts the number of blood cells of each type. The specimen analyzer 200 is a blood coagulation measurement device, and the specimen analyzer 300 is a biochemical analyzer. Thus, the specimen analysis system 1 has multiple types of specimen analyzers”); and 
a determination unit (referred to as an “examination information management device 500” in [0034]) configured to determine whether or not the (blood) specimen is to be measured by a flow cytometer (which corresponds to the detection unit 23 of the specimen analyzer 100, see Figure 3, [0037] and [0040] 
Furthermore, Oda teaches a specimen measurement method (referred to as a “specimen analysis method for analyzing a specimen” in [0003], comprising:
measuring a (blood) specimen by a specimen measuring device (referred to as a “specimen analyzer 100” in [0033]) (see [0037]); and 
determining, by a determination unit (referred to as examination information management device 500 in [0034]) , whether or not the (blood) specimen is to be measured by a flow cytometer (specimen analyzer 100), based on a measurement result of the specimen measuring device (specimen analyzer 100) (see [0121]).

a specimen measuring device (referred to as a measuring unit D1) configured to measure a specimen (see [0033] which recites “measuring units D1, D2, D3 for measuring the diluted blood”; and
a determination unit (referred to as a CPU 21) configured to determine whether or not the specimen is to be measured (see [0073] which recites “ [t]he CPU 21 determines whether the measurement data are reliable (step S1103). The process of determining whether the PLT measurement data are reliable is not particularly limited. In the present embodiment, the measurement data are determined unreliable when the PLT count, that is, the number of platelets, is less than a predetermined value, or a platelet distribution anomaly occurs) by a flow cytometer (see [0048] which recites “third measuring unit D3 performs WBC measurements, RET measurements, and PLT measurements by flow cytometry using a semiconductor laser, and is a so-called optical type measuring device”), based on a measurement result of the specimen measuring device (measuring unit D1) (see [0080]-[0081]) (the CPU 21 determines based on a predetermined value whether the process continues to step S1104 shown in Figure 11).
Furthermore, Fukuma teaches a specimen measurement method, comprising: 
measuring a specimen (see [0084]) by a specimen measuring device (referred to as a measuring unit D1 in [0033]); and 

However, the cited prior art neither teaches nor fairly suggests a specimen measurement system including a CPU configured to determine whether or not a specimen will be measured by a flow cytometer or by another analysis unit based on a measurement result of a first measurement item determined by the specimen measuring device wherein the first measurement item determined by the specimen measuring device is different from a second measurement item determined by the flow cytometer or by the another analysis unit (as required by claim 1).
In addition, the cited prior art neither teaches nor fairly suggests a specimen measurement method including measuring a specimen for a second measurement item by a flow cytometer based on the response by a determination unit of a measurement result for a first measurement item different from the second measurement item (as required by claim 20). 
As a result, independent system claim 1 and independent method 20 are allowed because the claims are novel over the prior art of record and in accordance with other requirements. Moreover, the dependent claims, also in accordance with other requirements, are hereby allowed due to their dependency on the respective independent claim.
The features of the claimed invention are intended at facilitating the diagnostic of disease by performing a first measurement of a property item such as the concentration of an analyte of interest, e.g. leukocyte count of a specimen, . 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797